Case 2:17-cv-07639-SJO-KS Document 658-1 Filed 01/21/20 Page 1 of 6 Page ID
                                #:30107


 1 Morgan Chu (SBN 70446)
   mchu@irell.com
 2 Alan J. Heinrich (SBN 212782)
   aheinrich@irell.com
 3 C. Maclain Wells (SBN 221609)
   mwells@irell.com
 4 Elizabeth C. Tuan (SBN 295020)
 5 etuan@irell.com
   IRELL & MANELLA LLP
 6 1800  Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 7 Telephone: (310) 277-1010
   Facsimile:    (310) 203-7199
 8
   Andrea W. Jeffries (SBN 183408)
 9 ajeffries@jonesday.com
   Luke J. Burton (SBN 301247)
10 lburton@jonesday.com
11 JONES    DAY
   555 South Flower Street, Fiftieth Floor
12 Los  Angeles, CA 90071
   Telephone: (213) 489-3939
13 Facsimile:    (213) 243-2539
14 [List of counsel continues on next page]
15 Attorneys for Plaintiffs
16 JUNO THERAPEUTICS, INC., MEMORIAL
   SLOAN KETTERING CANCER CENTER,
17 and SLOAN KETTERING INSTITUTE FOR
   CANCER RESEARCH
18
                           UNITED STATES DISTRICT COURT
19                       CENTRAL DISTRICT OF CALIFORNIA
20                              WESTERN DIVISION
21 JUNO THERAPEUTICS, INC., et al., Case No. 2:17-cv-07639-SJO-KSx
22                                  PLAINTIFFS’ LOCAL RULE 58-7
            Plaintiffs,             MEMORANDUM REGARDING PRE-
23                                  AND POST-JUDGMENT INTEREST
        v.
                                    Hon. S. James Otero
24 KITE PHARMA, INC.,               Place: Courtroom 10C
25          Defendant.
26
27 AND RELATED
   COUNTERCLAIMS
28
                                                        PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                     REGARDING PRE- AND POST-JUDGMENT INTEREST
                                                                       Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 658-1 Filed 01/21/20 Page 2 of 6 Page ID
                                #:30108


 1 Rebecca Carson (SBN 254105)
   rcarson@irell.com
 2 Ingrid M. H. Petersen (SBN 313927)
   ipetersen@irell.com
 3 IRELL & MANELLA LLP
   840 Newport Center Drive, Suite 400
 4 Newport Beach, CA 92660
 5 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
 6
   Christopher J. Harnett (Pro Hac Vice)
 7 charnett@jonesday.com
   Sarah A. Geers (Pro Hac Vice)
 8 sgeers@jonesday.com
   Kevin V. McCarthy (Pro Hac Vice)
 9 kmccarthy@jonesday.com
   JONES DAY
10 250 Vesey Street
11 New   York, NY 10281-1047
   Telephone: (212) 326-3939
12 Facsimile: (212) 755-7306
13 Jennifer L. Swize (Pro Hac Vice)
   jswize@jonesday.com
14 JONES DAY
   51 Louisiana Avenue, N.W.
15 Washington, DC 20001-2113
   Telephone: (202) 879-3939
16 Facsimile: (202) 626-1700
17 John M. Michalik (Pro Hac Vice)
18 jmichalik@jonesday.com
   JONES DAY
19 77 West Wacker Drive, Suite 3500
   Chicago, IL 60601-1692
20 Telephone: (312) 782-3939
   Facsimile: (312) 782-8585
21
   Attorneys for Plaintiffs
22 JUNO THERAPEUTICS, INC., MEMORIAL
23 SLOAN KETTERING CANCER CENTER,
   and SLOAN KETTERING INSTITUTE FOR
24 CANCER RESEARCH
25
26
27
28
                                                        PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                     REGARDING PRE- AND POST-JUDGMENT INTEREST
                                                                       Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 658-1 Filed 01/21/20 Page 3 of 6 Page ID
                                #:30109


 1         Pursuant to Local Rule 58-7, Plaintiffs submit this memorandum regarding the
 2 computation of pre-judgment interest under 35 U.S.C. § 284 and post-judgment
 3 interest under 28 U.S.C. § 1961.
 4         Pre-Judgment Interest: As described in Plaintiffs’ post-trial brief, the Court
 5 should exercise its discretion under 35 U.S.C. § 284 to award Plaintiffs pre-judgment
 6 interest on the jury’s verdict (not to include enhancement), with quarterly
 7 compounding, using a mid-quarter convention. See Memorandum of Points and
 8 Authorities at 5-6. The requisite calculations appear in the post-trial declaration of
 9 Dr. Ryan Sullivan, which computes a total accrual of pre-judgment interest of
10                as of the end of 2019, with an additional daily accrual of                            per
11 day until the Court enters judgment. See Sullivan Decl. ¶¶ 4-5. Accordingly, the total
12 pre-judgment interest accrual as of February 24, 2020, the day post-judgment briefing
13 will be complete, is               , with accrual continuing at a daily rate of                          .
14 In the event that the Court does not enter judgment before April 1, 2020, the daily
15 accrual would increase to account for quarterly compounding, and Plaintiffs will
16 submit an updated Rule 58-7 Memorandum providing revised computations.
17 Plaintiffs will also submit an updated Rule 58-7 Memorandum if the prime rate
18 changes between the filing of this Memorandum and the Court’s entry of judgment.
19         Post-Judgment Interest: Under 28 U.S.C. § 1961, post-judgment interest
20 “shall be allowed on any money judgment in a civil case recovered in a district court”;
21 “[s]uch interest shall be calculated from the date of the entry of the judgment, at a rate
22 equal to the weekly average 1-year constant maturity Treasury yield, as published by
23 the Board of Governors of the Federal Reserve System, for the calendar week
24 preceding the date of the judgment” (internal footnote omitted); and this interest “shall
25 be computed daily to the date of payment . . . and shall be compounded annually.”
26         Accordingly, the daily accrual of post-judgment interest can be computed by
27 taking the full amount of the money judgment (including the jury’s verdict, pre-
28 judgment interest, and enhanced damages), see 28 U.S.C. § 1961; Cardiaq Valve
                                                                PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                             REGARDING PRE- AND POST-JUDGMENT INTEREST
                                             -1-                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 658-1 Filed 01/21/20 Page 4 of 6 Page ID
                                #:30110


 1 Techs., Inc. v. Neovasc Inc., No. 14-cv-12405, 2017 WL 215961 (D. Mass. Jan. 18,
 2 2017) (citing Mill Pond Assocs., Inc. v. E & B Giftware, Inc., 751 F. Supp. 299, 303
 3 (D. Mass. 1990)), multiplying by the weekly average 1-year constant maturity
 4 Treasury yield as published by the Board of Governors of the Federal Reserve System
 5 for the calendar week preceding the date of judgment, and then dividing by 365.
 6        For example, if the Court enters judgment in the form requested by Plaintiffs
 7 on February 24, 2020, the daily post-judgment interest accrual will be computed by
 8 multiplying the total amount of the judgment by the applicable weekly average
 9 interest rate for the calendar week ending February 21, 2020, and then dividing the
10 result by 365. The daily post-judgment interest accrual rate will increase annually on
11 January 1 to account for the annual compounding of interest required by 28 U.S.C.
12 § 1961.
13
14 Dated: January 21, 2020             Respectfully submitted,
15
                                       By: /s/ Andrea W. Jeffries
16                                     Andrea W. Jeffries (SBN 183408)
                                       Luke J. Burton (SBN 301247)
17                                     JONES DAY
                                       555 South Flower Street, Fiftieth Floor
18                                     Los Angeles, CA 90071
                                       Telephone: (213) 489-3939
19                                     Facsimile: (213) 243-2539
20                                     Morgan Chu (SBN 70446)
                                       Alan J. Heinrich (SBN 212782)
21                                     C. Maclain Wells (SBN 221609)
                                       Elizabeth C. Tuan (SBN 295020)
22                                     IRELL & MANELLA LLP
                                       1800 Avenue of the Stars, Suite 900
23                                     Los Angeles, California 90067-4276
                                       Telephone: (310) 277-1010
24                                     Facsimile: (310) 203-7199
25                                     Rebecca Carson (SBN 254105)
                                       Ingrid M. H. Petersen (SBN 313927)
26                                     IRELL & MANELLA LLP
                                       840 Newport Center Drive, Suite 400
27                                     Newport Beach, CA 92660
                                       Telephone: (949) 760-0991
28                                     Facsimile: (949) 760-5200
                                                             PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                          REGARDING PRE- AND POST-JUDGMENT INTEREST
                                           -2-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 658-1 Filed 01/21/20 Page 5 of 6 Page ID
                                #:30111


 1
                                    Christopher J. Harnett (Pro Hac Vice)
 2                                  Sarah A. Geers (Pro Hac Vice)
                                    Kevin V. McCarthy (Pro Hac Vice)
 3                                  JONES DAY
                                    250 Vesey Street
 4                                  New York, NY 10281-1047
                                    Telephone: (212) 326-3939
 5                                  Facsimile: (212) 755-7306
 6                                  Jennifer L. Swize (Pro Hac Vice)
                                    JONES DAY
 7                                  51 Louisiana Avenue, N.W.
                                    Washington, DC 20001-2113
 8                                  Telephone: (202) 879-3939
                                    Facsimile: (202) 626-1700
 9
                                    John M. Michalik (Pro Hac Vice)
10                                  JONES DAY
                                    77 West Wacker Drive, Suite 3500
11                                  Chicago, IL 60601-1692
                                    Telephone: (312) 782-3939
12                                  Facsimile: (312) 782-8585
13                                  Attorneys for Plaintiffs
                                    Juno Therapeutics, Inc., Memorial Sloan
14                                  Kettering Cancer Center, and Sloan Kettering
                                    Institute for Cancer Research
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                      REGARDING PRE- AND POST-JUDGMENT INTEREST
                                       -3-                              Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 658-1 Filed 01/21/20 Page 6 of 6 Page ID
                                #:30112


 1                            CERTIFICATE OF SERVICE
 2        A copy of the foregoing document was electronically filed with the Court this
 3 21st day of January, 2020. Notice of this filing will be sent by operation of the Court’s
 4 electronic filing system. Parties may access this filing through the Court’s system.
 5                                                 /s/ Andrea W. Jeffries
                                                   Andrea W. Jeffries
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               PLAINTIFFS’ LOCAL RULE 58-7 MEMORANDUM
                                                            REGARDING PRE- AND POST-JUDGMENT INTEREST
                                            -4-                               Case No. 2:17-cv-07639-SJO-KSx
